DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2012/0233772).

    PNG
    media_image1.png
    668
    521
    media_image1.png
    Greyscale

Wang teaches regarding claim:

1. A foldable athletics mat, comprising: a first face composed of a first material provided opposite of a second face composed of a second material (Mat of FIG 1, first face is the upper layer of FIG 5, second face is the lower layer of FIG 5; the term “face” has been given a broad definition of “layer” by applicant and the same broad definition has been extended to the prior art; layer/face materials per [0019]), at least one split joint (at least one of channels 1-6) is provided in each of the first face and the second face, about which the foldable athletics mat is foldable (FIGs 14 and 18), and  at least one sweat channel formed into the first face and/or the second face, separate from the at least one split joint, provided to direct fluid away from a top surface (at least one of the channels 2-6 are capable of functioning as sweat channels since as fluid accumulates on the surface of the mat, the fluid will have no option but to run off the top surface and  into channels 2-6; channels 2-6 are also separately formed and therefore the chosen sweat channel is separate from the channel considered to be the split joint).  

2. The foldable athletics mat according to claim 1, wherein the first face is bonded directly to the second face (see FIG 5 – the first face/layer is considered to be a composite that contains the top and middle layers and the bottom face is considered to contain the lower layer – as defined, the first face is bonded directly to the second face; again, the term “face” has been given a broad definition of “layer” by applicant and the same broad definition has been extended to the prior art).  

3. The foldable athletics mat according to claim 1, wherein an intermediate layer is provided between the first face and the second face, and the first face and the second face are each bonded to the intermediate layer (in this interpretation, see the intermediate middle layer of FIG 5).  

4. The foldable athletics mat according to claim 1, wherein each of the at least one split joint is formed as a gap provided completely through a thickness of whichever of the first face or the second face that serves as an outer face when the foldable athletics mat is folded in an intended folding direction about the respective split joint (see channels/joints 1-6 that are formed through the thickness of the layers in FIGs 14 and 18 such that the mat can be folded in as much as applicant has shown the same).  

5. The foldable athletics mat according to claim 1, wherein one or more of the at least one sweat channel intersects with one or more of the at least one split joint to drain into the one or more of the at least one split joint (as seen in FIG 1, each of 2-6 intersect with split joint 1).

6. The foldable athletics mat according to claim 1, wherein one or more of the at least one sweat channel extends to an edge of the foldable athletics mat (2-6 extend as claimed as seen in FIG 1).  

14. The foldable athletics mat according to claim 1, wherein the first material and the second material are the same material (see identical mat materials for the first and second layers per [0019]). 

15. The foldable athletics mat according to claim 1, wherein the first face and/or the second face are provided with a surface texture (inherent – all materials have a texture ranging from smooth/slippery to rough).  

16. The foldable athletics mat according to claim 1, wherein the first material and the second material differ with respect to at least one of: a material choice, a material thickness, a material density, a material weave, and a surface finish (see [0019] – there are a range of materials that may be used for each layer; additionally, there may be surface indentations on just one (or both) of the layers).  

17. The foldable athletics mat according to claim 1, wherein the at least one split joints joint is a plurality of split joints which are provided in parallel at longitudinal locations along a length of the foldable athletics mat so that the foldable athletics mat folds into an accordion shape (per [0056] there may be multiple vertical liner joints 1 that would permit folding the mat into an accordion shape).  

19. A method for producing a foldable athletics mat, comprising: provision of a first face composed of a first material and a second face composed of a second material, attaching the first face to the second face, forming at least one split joint in each of the first face and the second face at locations where the foldable athletics mat is intended to be folded in an intended folding direction, and forming at least one sweat channel into the first face and/or the second face, separate from the at least one split joint, to direct fluid away from a top surface, wherein each of the at least one split joints are formed as a gap provided completely through a thickness of whichever of the first face or the second face that serves as an outer face when the foldable athletics mat is folded in the intended folded direction about the respective split joint (all as discussed above and seen in FIGs 1, 14, and 18).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang In view of Carter (US 2018/0296014).

Regarding claim 8, Wang teaches the foldable mat according to claim 1, but does not teach the mat including magnets embedded in the first or second face so as to be flush with the top surface of the face/layer. Carter also teaches a yoga mat with multiple layers (see FIG 17, which teaches a mat made of three sub-mats 230, 240, and 250, each sub-mat can be made according to one of the disclosed embodiments of base mat 130 – see [0054]). Carter further teaches the mats 130 including magnet segments (131/231) for providing additional functionality, such as attaching a towel (FIG 1) or additional stacked mats (see FIGs 13 and 16- 17). Such magnets can be embedded in a face/layer 140 and flush with a surface thereof as seen in FIGs 13-14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented flush-fit magnets of Carter with each of the upper and lower layers/surfaces of the mat of Wang to yield the predictable result of an athletic mat having magnets for providing additional functionality, such as the ability to stack mats or attach accessories like towels (Carter FIG 17 and [0054]). 

Wang, as modified by Carter teaches regarding claim: 9. The foldable athletics mat according to claim 8, wherein the plurality of magnets are positioned about the foldable athletics mat such that, when the athletics mat is folded about the at least one split joints, one or more of the plurality of magnets are brought into close proximity so as to attract one another and secure the foldable athletics mat into a folded position (as discussed above, the mat of Wang can have several horizontal and vertical split joints and is configured to be folded in multiple different ways as evidenced by Wang FIGs 14 and 18-24; accordingly, as modified above, the mat of Wang in view of Carter could be folded such that the magnets attract each other as claimed).  

Wang, as modified by Carter teaches regarding claim: 10. The foldable athletics mat according to claim 9, wherein one or more of the plurality of magnets are positioned such that, when the foldable athletics mat is stacked with a second foldable athletics mat, one or more magnets of the foldable athletics mat are attracted to one or more magnets of the second foldable athletics mat so as to secure the foldable athletics mat to the second foldable athletics mat (as discussed in the rejection of claim 8 – see Carter FIG 17 which shows multiple stacked mats 230,240,250).  

Wang, as modified by Carter teaches regarding claim: 11. The foldable athletics mat according to claim 8, wherein at least a first of the plurality of magnets is embedded in the first face and at least a second of the plurality of magnets is embedded in the second face (as modified above, flush magnets of Carter have been included with each face/layer of the mat of Wang). 

Wang, as modified by Carter teaches regarding claim: 12. The foldable athletics mat according to claim 8, wherein one or more of the plurality of magnets embedded in the first face are secured to the second face, and/or one or more of the plurality of magnets embedded in the second face are secured to the first face (at least indirectly since the mat faces/layers of Wang are bonded together as discussed above).  

Wang, as modified by Carter teaches regarding claim: 13. The foldable athletics mat according to claim 8, wherein an intermediate layer is provided only locally to one or more of the plurality of magnets to secure the one or more of the plurality of magnets between the first face and the second face (wherein the intermediate middle bonding layer of FIG 5 of Wang is a local layer since it is localized to the exercise mat; said layer secures the top and bottom layers of the mat together and thus at least indirectly secures the magnets of each layer together). 

Wang, as modified by Carter teaches regarding claim: 18. The foldable athletics mat according to claim 17, wherein a plurality of magnets are embedded in the first face and the second face and provided at longitudinal locations along the length of the foldable athletics mat so that, when folded into the accordion shape, one or more of the plurality of magnets are brought into close proximity so as to secure the foldable athletics mat in the accordion shape (as modified above, magnets are provided longitudinally per FIG 13 of Carter, said magnets would secure the mat together when folded since the mat of Wang is capable of folding in several different ways as discussed above in the rejection of claim 9).  

Wang, as modified by Carter teaches regarding claim: 20. The method according to claim 19, further comprising: embedding a plurality of magnets in the first face and/or the second face which are flush with a top surface of the first face and/or the second face, wherein, when folded about the at least one split joints, one or more of the plurality of magnets are brought into close proximity so as to secure the foldable athletics mat into a folded position (As discussed above, Wang teaches the method of claim 19; claim 20 involves the same modifications made to claim 8 as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0900-1900 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784